DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1:  US20160121983		Rokkan et al.		2016-05-05	
D2:  US20110141853		Megdal et al.		2011-06-16
D3:  US20060235583		Larson			2006-10-19
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claim 11, the D1 reference discloses the utilization of an underwater communication and positioning system for a remote locator device, the system comprising: a base transducer system (¶ 0042 ROV), comprising: a processing means (¶ 0042) processor 304; a first base transducer having a first acoustic receiver; (¶ 0044) acoustic system 470 may comprise a plurality of acoustic transmitters 472a-b, acoustic transceiver 476, and a remote transducer system (¶ 0035) AUV ... acoustic system 130 for subsea communications ... deployed ROV, comprising: a power source (¶ 0037) one or more batteries 220 may be located in AUV 200, a processing means (¶ 0037) CPU 202a may be located in high-level control block 212, an acoustic receiver. and an acoustic transmitter (¶ 0035) acoustic system 130 for subsea communications, such as communicating with a deployed ROV (or other underwater station), another AUV, or a surface vessel or station, wherein said acoustic transmitter is configured to transmit an acoustic wave (¶ 0035) acoustic system 130 for subsea communications ... deployed ROV; (¶ 0037) acoustic transmitter for receiving acoustic guidance from the mother vessel.
 With regards to claim 12, the D1 reference discloses the utilization of a base transducer system further comprises a second base transducer having a second acoustic receiver and a third base transducer having a third acoustic receiver, wherein each acoustic receiver is configured to receive an acoustic wave from the remote transducer system (¶ 0036) In general, a hydro-acoustic positioning system consists of both a transmitter (transducer) and a receiver (transponder).  An acoustic positioning system uses any combination of communications principles for measurements and calculations, such as SSBL. In one embodiment, the acoustic positioning system transceiver comprises a spherical transducer with hundreds of individual transducer elements. A signal pulse is sent from the transducer, and is aimed towards the seabed transponder. This pulse activates the transponder, which responds to the vessel transducer. The transducer detects this return pulse and, with corresponding electronics, calculates an accurate position of the transponder relative to the vessel based on the ranges and bearing measured by the transceiver. In one embodiment, to calculate a subsea position, the USBL system measures the horizontal and vertical angles together with the range to the transponder (located in the AUV) to calculate a 3D position projection of the AUV relative to the ROV or the vessel; (¶ 0047) ROV comprises ... a plurality of transmitters ... may comprise a plurality of transponders).
With regards to claim 13, the D1 reference discloses the utilization of a first acoustic wave is transmitted in one or more directions using said acoustic transmitter; wherein said first acoustic wave is received by the first acoustic receiver of the base transducer system; wherein a second acoustic wave is transmitted in the direction of said base transducer system by the remote transducer system; wherein said second acoustic wave is received by the receiver of the base transducer system, wherein the second acoustic wave contains first data set (¶ 0036) in general, a hydro-acoustic positioning system consists of both a transmitter (transducer} and a receiver (transponder). An acoustic positioning system uses any combination of communications principles for measurements and calculations. such as SSBL. In one embodiment, the acoustic positioning system transceiver comprises a spherical transducer with hundreds of individual transducer elements. A signal pulse is sent from the transducer, and is aimed towards the seabed transponder. This pulse activates the transponder, which responds to the vessel transducer. The transducer detects this return pulse and, with corresponding electronics, calculates an accurate position of the transponder relative to the vessel based on the ranges and bearing measured by the transceiver. In one embodiment, to calculate a subsea position, the USBL system measures the horizontal and vertical angles together with the range to the transponder (located in the AUV) to calculate a 3D position projection of the AUV relative to the ROV or the vessel; (¶¶ 0045-0047).
With regards to claim 14, the D1 reference discloses the utilization of a first receiver can be positioned in a first location at a first preselect time, a second location at a second pre-select time, and a third location at a third preselect time, wherein each location is different from the other, wherein the first receiver is configured to receive said first acoustic waves in each of the first, second, and third locations, at the corresponding times (¶ 0052). In one embodiment, the launching of AUVs 501a is performed while surface vessel 510 is still moving in the general direction of the intended seismic survey pattern, while in other embodiments surface vessel 510 remains substantially stationary on the surface. In one embodiment, a plurality of AUVs 501 a can be launched from ROV 550 at a particular time, such that all AUVs leave the ROV at or near the same time. In other embodiments, one or more of the plurality of AUVs 501a are launched at a particular time based upon the intended destination location, such that a plurality of AUVs may remain with the ROV as one or more AUVs are deployed. The use of ROV 550 to guide AUVs 501a provides a much faster, reliable, and accurate method to position seismic AUVs on the seabed than current techniques; (¶¶ 0045-0047).
With regards to claim 15, the D1 reference discloses the utilization of a navigation module comprising a propulsion system and a rudder system, wherein the navigation module can be coupled to the remote transducer system (¶ 0033) Propulsion system 103 may include one or more propellers 104 and motor 106 for activating propeller 104. Other propulsion systems may be used. Such as jets, thrusters, pumps, etc. Alternatively, the propulsion system may include adjustable wings for controlling a trajectory of the AUV.
With regards to claim 17, the D1 reference discloses the said navigation module comprises a transducer (¶ 0036). In general, a hydro-acoustic positioning system consists of both a transmitter (transducer) and a receiver (transponder).) and said rudder system and said propulsion system (¶ 0033) Propulsion system 103 may include one or more propellers 104 and motor 106 for activating propeller 104. Other propulsion systems may be used. Such as jets, thrusters, pumps, etc. Alternatively, the propulsion system may include adjustable wings for controlling a trajectory of the AUV are oriented in two directions in the plane substantially perpendicular to the direction of gravity (as shown in Fig. 6). 
With regards to claim 18, the D1 reference discloses the said remote transducer system is configured to be coupled to an object, wherein said first data set contains navigation commands based on the present position of said object as determined from said first acoustic wave compared with a preselected target position, wherein said first acoustic wave is repeated and said navigation commands are updated and retransmitted until said object has landed on said preselected target position using a control algorithm (¶ 0041) the AUV knows its relative position compared to a target or destination position and takes appropriate navigation measures to reduce the distance between its current and destination positions. In still another embodiment, the position of the AUV is known by the ROV and the ROV provides specific guidance to the AUV (such as heading, distance, speed, attitude, position, etc.) for the AUV to reach its intended destination; (¶ 0050) disclosing AUV coupled to ROV until launched from cage. 
With regards to claim 19, the D1 reference discloses the base transducer system transmits and receives a third data set from a vessel communication system, wherein the third data set is sent to and from the vessel communication system, wherein said vessel communication system comprises a processing unit, receiver, and transmitter, wherein said processing unit is capable of displaying, storing, or analysis of said third data set (¶¶ 0036, 0041). Alternatively, AUV destination coordinates or guidance can be received from one or more surface vessels to navigation system 314 after the ROV has been deployed and when it is at or near the ocean bottom (¶¶ 0045-0047).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 7-10, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 as applied to claims 11-15 and 17-19 above, and further in combination with D2.  
Regarding claim 1, D1 teaches a method to place at least one object (¶ [0033) seismic sensor 110 on AUV) dropped from the water surface to a desired location at the water bottom (¶ 0062). Underwater vehicle 950 is configured to be lowered by vessel 510 to a subsea position, which may be on or near seabed 3, wherein said method comprises: providing a first device (¶ 0051) AUV (501a),  second device, third device, forth device (¶ 0051) second plurality of AUVs 501b; see Fig. 7 showing four AUVs (701a) dropped from ROV (530)), fifth device (¶ 0051 the ROV 550 and cage 520) and at least one object (¶ 0033 seismic sensor 110) to be tracked, wherein the first device (¶ 0051 AUV) can include a first acoustic transmitter and a first acoustic receiver (¶ 0044 acoustic system 470 may comprise a plurality of acoustic transmitters 472a-b, acoustic transceiver 476), wherein said first device is coupled to said object (¶ 0033 seismic sensor 110 may be located completely or partially inside body 102); providing a propulsion system coupled directly to said object or to said first device (¶ 0033). FIG. 1 illustrates one embodiment of AUV 100 having a body 102 in which propulsion system 103 may be located. Propulsion system 103 may include one or more propellers 104 and motor 106 for activating propeller 104; transmitting a first acoustic wave in one or more directions using said first acoustic transmitter; receiving said first acoustic wave by a second acoustic receiver on said second device, a third acoustic receiver on said third device, and a fourth acoustic receiver on said fourth device; transmitting a second acoustic wave in the direction of said object by a second transmitter of the fifth device (¶¶ 0036, 0047); receiving said second acoustic wave by said first receiver wherein the second acoustic wave contains first data set, (¶¶ 0036, 0044). In another embodiment, acoustic system 470 is used to position both the ROV and the plurality of AUVs, and management and guidance of the ROV and AUVs is provided by a surface vessel, such as the deployment vessel or a second surface vessel. In this embodiment, the ROV is configured with one or more transponders, as well as an acoustic modem and a clock. In other embodiments, acoustic system 470 is configured to communicate with one or more surface vessels and/or one or more AUVs; (¶¶ 0045-0047 and 0062). Thus, a communications system on each AUV must be configured to interface with a communications system on each or both of surface vessel 820 and/or underwater vehicle 950, (¶ 0063). In some embodiments, recovery station and/or cage 960 may include a homing array and/or a plurality of transmitters or pingers that is configured to emit a plurality of acoustic signals or pings to which the plurality of AUVs may be guided to during retrieval operations, which allows for increased accuracy and/or positioning of the AUVs to the cage when in a close proximity to the cage, but fails to teach wherein said first data set is encoded navigation commands.
D2 teaches wherein said first data set is encoded navigation commands (¶ 0006) an underwater acoustic navigation system and method for a plurality of submerged acoustic receivers which determine their absolute position using signals broadcast from single, compact array of acoustic transmitters located near the surface of the water is disclosed. Position and attitude of the transmit array are measured using conventional GPS/inertial/compass technology. The individual elements of the transmit array collectively produce an acoustic signal Suitable for precise ranging into which the array position and attitude information and GPS time of transmission are encoded.
With regards to claim 2, the combination of D1 and D2 teach the method of claim 1. D1 discloses wherein the object (¶ 0033) seismic sensor 110 to be tracked can include one or more geophysical nodes, such as ocean-bottom seismic nodes, electromagnetic nodes, or collection devices, wherein said electromagnetic nodes collect data for controlled source electromagnetic or magnetotelluric surveys, wherein said collection devices take soil samples for immediate or later chemical analysis (¶ 0033). The seismic sensor may include one or more of a hydrophone, geophone, accelerometer, etc. For example, if a 4C (four component) survey is desired, seismic sensor 110 may include three accelerometers and a hydrophone, i.e., a total of four sensors. Alternatively, the seismic sensor may include three geophones and a hydrophone. Of course, other sensor combinations are possible, and may include one or more of a hydrophone, geophone, accelerometer, electromagnetic sensor, depth sensor, MEMs, or a combination thereof). 
Regarding claim 3, the combination of D1 and D2 teach the method of claim 1. D2 teaches wherein the first acoustic wave and second acoustic wave can each have an amplitude, frequency distribution, or time distribution (¶ 0049 time delay estimation); wherein each amplitude, frequency distribution, or time distribution of said first acoustic wave or said second acoustic wave are continuously adjusted depending on one or more of the following: the depth of said first device under the water, environmental conditions, density of said water, water layers of different temperatures, pollution of said water, or the distance of said first device to any combination of said second or third or fourth device (distance (¶ 0049) accurate ranging (time delay estimation) ... frequency shift keying ... ).
Regarding claim 7, the combination of D1 and D2 teach the method in claim 1. D1 discloses wherein the second or third or fourth device transmits and receives a third data set with a sixth device, wherein the third data set is exchanged with the sixth device, wherein said sixth device comprises a processing unit and is located on a vessel, (Fig. 5-7; ¶ 0044 )acoustic system 470 is used to position both the ROV and the plurality of AUVs, and management and guidance of the ROV and AUVs is provided by a surface vessel, such as the deployment vessel or a second surface vessel. In this embodiment, the ROV is configured with one or more transponders, as well as an acoustic modem and a clock. In other embodiments, acoustic system 470 is configured to communicate with one or more surface vessels and/or one or more AUVs (¶ 0062) thus, a communications system on each AUV must be configured to interface with a communications system on each or both of surface vessel 820 and/or underwater vehicle 950, (¶ 0063). In some embodiments, recovery station and/or cage 960 may include a homing array and/or a plurality of transmitters or pingers that is configured to emit a plurality of acoustic signals or pings to which the plurality of AUVs may be guided to during retrieval operations, which allows for increased accuracy and/or positioning of the AUVs to the cage when in a close proximity to the cage wherein said processing unit is capable of conducting display or storage or analysis of said third data set (¶ 0041). Alternatively, AUV destination coordinates or guidance can be received from one or more surface vessels to navigation system 314 after the ROV has been deployed and when it is at or near the ocean bottom; (¶¶ 0044-0047, 00621).
Regarding claim 8, the combination of D1 and D2 teach the method in claim 7. D1 wherein said sixth device transmits and receives a fourth data set with the fifth device (Fig. 5-7; ¶ 0041). Alternatively, AUV destination coordinates or guidance can be received from one or more surface vessels to navigation system 314 after the ROV has been deployed and when it is at or near the ocean bottom, wherein the fifth device is located proximate to the water surface and communicatively coupled to said vessel (¶ 0041) ROV and vessel communication; (¶¶ 0046-0047).  D2 teaches wherein said fifth device converts the fourth data set into said first data set, wherein said first data set are suitable for transmission through said second transmitter in a direction to said first device (¶ 0036) encodes the data for transmission to the underwater receivers 104 via the acoustic transducers 112.
Regarding claim 9, the combination of D1 and D2 teach the method in claim 8. D1 discloses wherein said first date set contains navigation commands based on the present position of said object (¶ 0033) seismic sensor 110 of the AUV; (¶¶ 0045-0047) as determined from said first acoustic wave compared with a desired target position, wherein said first acoustic wave is repeated and said navigation commands are updated and retransmitted until said object has landed on said target position using a control algorithm (¶ 0041) the AUV knows its relative position compared to a target or destination position and takes appropriate navigation measures to reduce the distance between its current and destination positions. In still another embodiment, the position of the AUV is known by the ROV and the ROV provides specific guidance to the AUV (such as heading, distance, speed, attitude, position, etc.) for the AUV to reach its intended destination; (¶¶ 0045-0047).  It would have been obvious to one of ordinary skill in the art to have optimized the AUV navigation system taught by D1 to include encoded navigation commands in view of the teachings of D2 to calculate its own absolute position (see D2 ¶ 0006) the underwater receiver comprises a hydrophone and a clock synchronized with GPS time and uses the signal transmitted by the array along with the transmission time information encoded in the signal to accurately measure the ranges to each of the elements of the array.
Regarding claim 10, the combination of D1 and D2 teach the method in claim 7.  D1 discloses wherein a plurality of objects are deployed simultaneously (Fig. 5-7 and ¶ 0062), wherein said second and third and fourth devices receive at least the first acoustic wave and at least the third acoustic wave with encoded unique identifier for each of said objects (¶ 0041) the position of the AUV is known by the ROV and the ROV provides specific guidance to the AUV (such as heading, distance, speed, attitude, position, etc.) for the AUV to reach its intended destination; (¶¶ 0046-00471), wherein said fifth device transmits navigation commands to different objects by encoding said unique identifier in said second acoustic wave, thus controlling multiple said objects simultaneously (¶ 0046) each AUV deployed in the ocean has a different channel or code based on spread spectrum domain as to which it receives and sends communications.
Regarding claim 16, D1 discloses the system of claim 11 but fails to teach wherein said first acoustic receiver, second acoustic receiver, and third acoustic receiver of the base transducer system are connected by rigid struts, wherein said rigid struts comprise a rigid structure.
D2 teaches said first acoustic receiver, second acoustic receiver, and third acoustic receiver of the base transducer system are connected by rigid struts, wherein said rigid struts comprise a rigid structure. (¶ 0029). The rigid frame 114 of the array 108 comprises three support members 116 joined in a spoke configuration such that they form an angle of approximately 120. with each other and are located in a plane parallel to the surface of the water, in an embodiment. In another embodiment, the frame 114 comprises less than three support members 116 and the angles between the coplanar support members 116 can be greater than 120 or less than 120. In a further embodiment, the frame 114 comprises more than three support members 116 and the angles between the coplanar support members 116 can be greater than 120. or less than 120 (¶ 0032). The transducers 112 mount on the rigid frame 114 at a far end of each support member 116, 118, away from the hub of the spoke configuration and electrically connect to the sensor module 110.  It would have been obvious to one of ordinary skill in the art to have optimized the AUV navigation system taught by D1 to include a rigid frame for elements in the system based on the teachings of D2 (¶ 0028) controlling the depth of the array so that the depth of the frame can be controlled.
 Regarding claim 20, D1 discloses an underwater remote locator device for tracking and position an object (¶ 0033) seismic sensor 110 on AUV, the system comprising: a remote transducer system coupled to said object, wherein said remote transducer system, comprises (¶ 0033), AUV: a power source (¶ 0033) battery 114 may be used to power all these components, a processing means (¶ 0033) processor 108 may also be connected to seismic sensor 110, an acoustic receiver, and an acoustic transmitter, (¶ 0035) acoustic system 130 for subsea communications, such as communicating with a deployed ROV (or other underwater station), another AUV, or a surface vessel or station.) wherein said acoustic transmitter is configured to transmit a first acoustic wave in one or more directions (¶ 0036). A signal (pulse) is sent from the transducer and is aimed towards the seabed transponder; a base transducer system, comprising: a processing means; a first base transducer having a first acoustic receiver (¶ 0038, ROV); a second base transducer having a second acoustic receiver (¶ 0038, vessel); and a third base transducer having a third acoustic receiver (¶ 0036) reference beacons or transponders are mounted on the seabed around a perimeter of a work site as reference points for navigation; (¶ 0047), wherein each acoustic receiver is configured to receive said first acoustic wave from the remote transducer system (¶ 0036). A signal (pulse) is sent from the transducer, and is aimed towards the seabed transponder; (¶¶ 0045-0047), wherein one or more of the base transducers further comprises an acoustic transmitter configured to transmit a second acoustic wave in the direction of said object (¶ 0059). The use of two transducers or acoustic positioning systems that communicate with ROV 550 from the different vessels (as opposed to one) increases the electrical and acoustic redundancy of the communications based on two independent measurements. The dual system uses both transducers from the vessels to measure the position of one single target transponder (located on the ROV) by separately controlling the beam forming and phase measurement for each system in parallel. This provides greater accuracy of the AUV positioning and quality control; (¶¶ 0045-0047); and a navigation module coupled to the object or remote transducer system (¶ 0041). In another embodiment, ROV 300 further comprises guidance system 316 for the guiding of and/or communicating to a plurality of AUVs and other subsea devices. One or more acoustic systems 315 may be part of and/or coupled to each of navigation system 314 and/or guidance system 316, wherein the navigation module comprise a propulsion system and a steering system, wherein said navigation module is communicatively coupled to said remote transducer system, wherein said remote transducer system is configured to receive said second acoustic wave, wherein said second acoustic wave contains a first data set (¶ 0033).  Propulsion system 103 may include one or more propellers 104 and motor 106 for activating propeller 104. Other propulsion systems may be used such as jets, thrusters, pumps, etc., alternatively, the propulsion system may include adjustable wings for controlling a trajectory of the AUV. Motor 106 may be controlled by a processor/controller 108, but fails to teach wherein said first data set is encoded navigation commands to be executed by said processing means of the remote transducer system and initiate one or more actions by the propulsion system and steering system.  D2 teaches wherein said first data set is encoded navigation commands (¶ 0006) an underwater acoustic navigation system and method for a plurality of submerged acoustic receivers which determine their absolute position using signals broadcast from single, compact array of acoustic transmitters located near the surface of the water is disclosed. Position and attitude of the transmit array are measured using conventional GPS/inertial/compass technology. The individual elements of the transmit array collectively produce an acoustic signal suitable for precise ranging into which the array position and attitude information and GPS time of transmission are encoded.  It would have been obvious to one of ordinary skill in the art to have optimized the AUV navigation system disclosed by D1 to include encoded navigation commands in view of the teachings of D2 (¶ 0006) the underwater receiver comprises a hydrophone and a clock synchronized with GPS time and uses the signal transmitted by the array along with the transmission time information encoded in the signal to accurately measure the ranges to each of the elements of the array so the underwater receiver calculates its own absolute position.
Also, in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Claims 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 in combination with D2 as applied to claims 1-3, 7-10, 16, and 20 above, and further in combination with D3.  
Regarding claim 4, the combination of D1 and D2, teach the method in claim 1 and D1 teaches received by said second device, third device, and fourth device (¶¶ 0045-00471).
D1 and D2, fail to teach wherein said first acoustic wave received by said second device, third device, and fourth device is a wave packet with a time dependence and frequency distribution, wherein said wave packet is further converted into electronic signals by said second, or third or fourth device; wherein said signals or times at which the signals are received by each of said second device, third device and fourth device are used to determine the spatial position of said first device based on the difference of one or more phases, wave form shapes, or combination phases and wave from shapes of one or more of said signals received by each of said second device, third device, and fourth device.  D3 teaches wherein said first acoustic wave received by said second device, third device, and fourth device is a wave packet with a time dependence and frequency distribution, wherein said wave packet is further converted into electronic signals by said second, or third or fourth device; wherein said signals or times at which the signals are received by each of said second device, third device and fourth device are used to determine the spatial position of said first device based on the difference of one or more phases, wave form shapes, or combination phases and wave from shapes of one or more of said signals received by each of said second device, third device, and fourth device (¶¶ 0106-0108) Each of the transponders 2-5 are adapted to transmit an acoustic response signal via the speaker upon receival of an acoustic interrogation signal via the hydrophone. Preferably, the response signal is delayed by a predetermined time delay unique to each transponder, relative to the receival of the interrogation signal, and the response signal is transmitted on a frequency unique to each transponder. Thus, when a unit is transmitting an interrogation signal, it will receive response signals from the transponders with different delays and on different frequencies. By determining the time delay from transmittal of the interrogation signal to receival of a response signal on the frequency of one particular transponder, the distance or range from the unit to this transponder may then be calculated when the sound velocity in the water and the time delay of the transponder are known.  It would have been obvious to one of ordinary skill in the art to combine the devices disclosed by D2 with the packets of D3 since D3 teaches the reference station is placed at a fixed absolute position for a simple and effective configuration with minimal costs (see D3 ¶¶ 0063-0064).
Regarding claim 5, the combination of D1, D2, and D3 teach the method in claim 4. D1 discloses wherein said transmitter of said first device transmits a third acoustic wave (Fig. 5 and ¶¶ 0045-0047, AUV channel or code), wherein the amplitude, frequency spectrum (¶0046, spectrum domain), or time distribution of said third acoustic wave (¶0046) in one embodiment, each AUV deployed in the ocean has a different channel or code based on spread spectrum domain as to which it receives and sends communications. For example, an AUV may be configured to receive low frequencies in the range of 40 kHz, which provides for long distance communications. Thus, control system 410 and/or guidance system 420 is programmed to select appropriate frequency channels for the transmitters, to adjust the channels if necessary, and to synchronize the transmitters. In one embodiment, transmitters 472 are configured to send a plurality of communications over a range of frequencies, each frequency corresponding to a separate AUV, which can be selectively filtered by an AUV during reception of the transmission, are continuously adjusted to the position of said second device, third device, or fourth device, (¶0046) Guidance system 420 is configured to send information from the transmitters to the AUVs. In one embodiment, guidance system 420 is configured to interrogate the AUVs about their position and status, wherein a second data set is incorporated in said third acoustic wave, (¶0046, position and status of AUV) wherein the third acoustic wave is received by the second receiver on the second device, third receiver on the third device, or the fourth receiver on the fourth device (¶¶ 0045-0047) guidance system 420).  D2 teaches wherein the second, or third or fourth device decodes the second data set incorporated in said third acoustic wave (Fig. 7, DECODE POSITION, TIMING, AND COMPENSATION INFORMATION FROM RECEIVED SIGNALS 708).
Regarding claim 6, the combination of D1, D2, and D3 teach the method in claim 5. D1 discloses wherein the second data set contains information of said first devices, wherein said information can comprise unique identifier data of first device (¶0046) in one embodiment, each AUV deployed in the ocean has a different channel or code based on spread spectrum domain as to which it receives and sends communications, status of the first device, or data relayed from said object (¶0033) seismic sensor 110; (¶¶ 0045-00471).
Also, in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.


Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645